DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Disposition of Claims
Claims 1-12 are pending and rejected.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Taiwan on September 30, 2020. It is noted, however, that applicant has not filed a certified copy of the TW109134233 application as required by 37 CFR 1.55.
Claim Objections
Claims 1-2, 4 & 6-7 are objected to because of the following informalities:
Regarding Claims 1-2 & 6-7, Claims 1-2 & 6-7 recite the limitation “at least one image sensor”. Some recitations of this limitation are simply “the image sensor”. Examiner kindly requests that Applicant amend these limitations to include “at least one” to provide consistent claim language.
Regarding Claims 1-2 & 4, Claims 1-2 & 4 recite the limitation “at least one light-supplying component”. Some recitations of this limitation are simply “the light-supplying component”. Examiner kindly requests that Applicant amend these limitations to include “at least one” to provide consistent claim language.
Regarding Claim 1, Claim 1 recites the limitation “being able to” on Lines 7, 11, 22, 35 & 40. Examiner kindly requests this limitation be amended to read “configured to” to better conform with US patent practice. 
Regarding Claim 2, Claim 2 recites the limitation “a rear surface” on Line 5. Further recitation of this limitation recites “a rear side surface” on Line 30. Examiner kindly requests this limitation on Line 30 be amended to read “a rear surface” to provide consistent claim language.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Such claim limitation is:
"a light-supplying component being able to emit light" in Claim 1 as described in Applicant’s specification in Paras. [0022] & [0031]
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1-2, 4 & 11, the terms “thin” “close", "near", "a vicinity", "slightly", "approximately", "quickly", "effectively" and "bunch” are relative terms which render the claims indefinite. The terms “thin” “close", "near", "a vicinity", "slightly", "approximately", "quickly", "effectively" and "bunch” are not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of examination:
“thin” is being interpreted as having a thickness less than a diameter of the hollow outer tube;
“close”, “near”, and “vicinity” are being interpreted as within 10 meters;
“slightly” and “approximately” are being interpreted as ±20%;
“quickly” is being interpreted as within an hour;
“effectively” is being interpreted as any dissipation occurring; and
“bunch” is being interpreted as more than one.
Regarding Claims 1-4 & 7, the phrase "can be" render the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention (see MPEP § 2173.05(d)). For the purpose of examination, any limitation following “can be” is being interpreted as optional.
Regarding Claims 9 & 10, Claims 9 & 10 recite the limitation “the external device” on Line 1. The metes and bounds of this claim is unclear as the external device has not been positively recited in Claim 1 (i.e., the quick-coupling connector being able to connect with an external device) and therefore it is unclear whether direct infringement would occur with only quick-coupling connector or whether direct infringement would occur with a quick-coupling connector connected with an external device. For the purpose of examination, “the external device” is being interpreted as optional.
Regarding Claim 1, Claim 1 recites the limitation “shaped like an elongated thin strip [emphasis added]” on Line 13. The metes and bounds of this limitation are unclear as “shaped like” is indefinite. For the purpose of examination, “shaped like an elongated thin strip” is being interpreted as “an elongate strip”.
Regarding Claim 7, Claim 7 recites the limitation “the image-transmission circuit plate” on Line 5. There is insufficient antecedent basis for this limitation in the claims. For the purpose of examination, “the image-transmission circuit plate” is being interpreted as “the image-transmission circuit board”.
Regarding Claim 7, Claim 7 recites the limitation “the computers” on Line 9. There is insufficient antecedent basis for this limitation in the claims. For the purpose of examination, “the computers” is being interpreted as “the computer”.
Regarding Claim 12, Claim 12 recites the limitation “in the meantime” on Lines 4-5. The metes and bounds of this limitation is unclear and renders the claim indefinite. For the purpose of examination, “in the meantime” is being interpreted as “additionally”.
Regarding Claims 5-6 & 8, Claims 5-6 & 8 are rejected as being dependent upon claims previously rejected under 35 U.S.C. § 112(b).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2022/0142455) in view of Swisher et al. (hereinafter "Swisher") (US 2014/0073853).
Regarding Claim 1, Chen discloses a disposable integrated endoscope (Fig. 1, 1; [0018]) comprising:
an image capturing module (Fig. 2, an imaging module comprising 10, 30 and 40; [0018]) for capturing images ([0018]);
said image capturing module further comprising:
a hollow outer tube (Fig. 1, 10; [0018]), extending a first length along a first direction (see Fig. 1) and having a front end opening (Fig. 1, 11; [0020]) and a rear end opening (Fig. 1, 13; [0020]);
at least one image sensor (Fig. 4, 312; [0028]), located in the outer tube and adjacent to the front end opening ([0028]);
said image sensor being able to capture images of an object outside the front end opening and generate image signals accordingly ([0028]);
at least one light-supplying component (Fig. 4, 331; [0031]), located in the outer tube and adjacent to the image sensor near the front end opening ([0031]);
said light-supplying component being able to emit light to illuminate the object located outside the front end opening ([0029]);
a flexible circuit board (Fig. 2, 32; [0020]), shaped like an elongated thin strip (see Figs. 2 & 6) and received inside the outer tube (see Fig. 2);
a front end of the flexible circuit board (a front portion of 32; see Fig. 2) being electrically connected to the at least one image sensor ([0033]);
a rear end of the flexible circuit board (a rear portion 32; see Fig. 6) extending along the first direction and extending out of the rear end opening of the outer tube (see Fig. 6); and
a heat-pipe (Fig. 2, 40; [0018]), accommodated in the outer tube and extending along the first direction for a second length (see Figs. 2 & 4);
a front end of the heat-pipe (Fig. 4, 41; [0025]) being close to the at least one image sensor and the at least one light-supplying component (see Fig. 4), while a rear end of the heat-pipe (Fig. 4, 42; [0025]) being located near the rear end opening of the outer pipe (see Fig. 4);
said heat-pipe being able to conduct a heat generated by the at least one image sensor to a vicinity of the rear end opening of the outer pipe in order to provide a heat dissipation function ([0025]);
a handle (Fig. 1, 60; [0038]), connected to a rear portion of the outer tube of the image capturing module ([0038]);
said handle having an inner compartment (Fig. 6, 60 has 61 and is therefore substantially hollow; [0039]); and
a cable module (Fig. 1, 80; [0022]), connected to the handle ([0022]).
Chen fails to explicitly disclose an image-transmission circuit board, located within the inner compartment of the handle; the image-transmission circuit board being provided with a control unit which includes at least one integrated-circuit component capable of processing said image signals; the rear end of the flexible circuit board being electrically connected to the image-transmission circuit board; the image signals generated by the at least one image sensor being transmitted to the image-transmission circuit board via the flexible circuit board; the at least one integrated-circuit component included in the control unit being able to convert the image signals into digital signals that can be processed by a computer; and the cable module including a quick-coupling connector and a circuit board connector electrically connected to the quick-coupling connector; the quick-coupling connector being able to connect with an external device; the circuit board connector being electrically connected to the image-transmission circuit board, so that the digital signal converted by the control unit can be transmitted to the external device via the quick-coupling connector of the cable module, in addition, the external device can also provide power to the image-transmission circuit board via the cable module.
However, Swisher teaches a disposable integrated endoscope (Fig. 1, 10; [0049]) comprising:
an image capturing module (Fig. 1, 18; [0050]) for capturing images ([0050]);
said image capturing module further comprising:
a hollow outer tube (Fig. 1, 50; [0061]);
at least one image sensor (Fig. 5, 84; [0064]), located in the outer tube (see Fig. 9);
said image sensor being able to capture images of an object ([0050]) and generate image signals accordingly ([0053]);
a flexible circuit board (Fig. 2, 60; [0061]) having a front end (Fig. 5, 82; [0064]) and a rear end (Fig. 14, 202; [0072]);
a handle (Fig. 1, a proximal portion comprising 12 and 22; [0050]), connected to the outer tube of the image capturing module ([0050]);
said handle having an inner compartment (an inner compartment of 22; see Fig. 4A);
an image-transmission circuit board (Fig. 4A, 230; [0084]), located within the inner compartment of the handle (see Fig. 4A);
the image-transmission circuit board being provided with a control unit which includes at least one integrated-circuit component (Fig. 4A, 243; [0085]) capable of processing said image signals ([0085]);
the rear end of the flexible circuit board being electrically connected to the image-transmission circuit board (Figs. 2 & 11, 202 is connected to 22 via 24; [0053] & [0072]);
the image signals generated by the at least one image sensor being transmitted to the image-transmission circuit board via the flexible circuit board ([0053]);
the at least one integrated-circuit component included in the control unit being able to convert the image signals into digital signals ([0085]) that can be processed by a computer; and
a cable module (Fig. 3, 242; [0050]), connected to the handle ([0087]);
the cable module including a quick-coupling connector (Fig. 3, 246; [0087]) and a circuit board connector (Fig. 3, 244; [0087]) electrically connected to the quick-coupling connector ([0087]);
the quick-coupling connector being able to connect with an external device (Fig. 3, 246 is configured to connect with 23; [0023]);
the circuit board connector being electrically connected to the image-transmission circuit board (Figs. 3 & 4A, 244 is connected to 230 via 232; [0087]).
The advantage of the PCB in the proximal portion is to improve communication and data exchange between the distal flexible circuit board and the external device (Swisher; [0085]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the handle as disclosed by Chen, to include the proximally positioned PCB taught by Swisher, to improve communication and data exchange between the distal flexible circuit board and the external device (Swisher; [0085]).
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Fu (US 2021/0345868) in view of Swisher et al. (hereinafter "Swisher") (US 2014/0073853).
Regarding Claim 1, in the alternative, Fu discloses a disposable integrated endoscope (Fig. 1, 10 wherein 16 of 10 is disposable; [0028] & [0029]) comprising:
an image capturing module (Fig. 1, 16; [0028]) for capturing images ([0031]);
said image capturing module further comprising:
a hollow outer tube (Fig. 1, a hollow tube comprising 17 and 18; [0028]), extending a first length along a first direction (Fig. 2, D1; [0040]) and having a front end opening (a front end opening covered by 122; see Fig. 2) and a rear end opening (a rear end opening; see Fig. 5);
at least one image sensor (Fig. 2, 145 [0031]), located in the outer tube and adjacent to the front end opening (see Fig. 2);
said image sensor being able to capture images of an object outside the front end opening ([0031]) and generate image signals accordingly ([0035]);
at least one light-supplying component (Fig. 2, 130; [0031]), located in the outer tube and adjacent to the image sensor near the front end opening (see Fig. 2);
said light-supplying component being able to emit light to illuminate the object located outside the front end opening ([0031]);
a flexible circuit board (Fig. 3, 110; [0031]), shaped like an elongated thin strip (110 has an elongated strip portion; see Fig. 7) and received inside the outer tube (see Fig. 2);
a front end of the flexible circuit board (Fig. 2, 112; [0038]) being electrically connected to the at least one image sensor ([0039]);
a rear end of the flexible circuit board (Fig. 5, 111; [0037]) extending along the first direction and extending out of the rear end opening of the outer tube (see Fig. 5); and
a heat-pipe (Fig. 2, 150; [0041]), accommodated in the outer tube (see Fig. 2) and extending along the first direction for a second length (see Fig. 2);
a front end of the heat-pipe (a front end of 150; see Fig. 2) being close to the at least one image sensor and the at least one light-supplying component (see Fig. 2), while a rear end of the heat-pipe (a rear end of 150; see Fig. 5) being located near the rear end opening of the outer pipe (see Fig. 5);
said heat-pipe being able to conduct a heat generated by the at least one image sensor to a vicinity of the rear end opening of the outer pipe in order to provide a heat dissipation function ([0042]);
a handle (Fig. 1, 12; [0028]), connected to a rear portion of the outer tube of the image capturing module (Fig. 1, 12 and 16 are coupled via 14; [0028]);
said handle having an inner compartment (see Fig. 5);
an image-transmission circuit board (Fig. 5, 13; [0033]), located within the inner compartment of the handle (see Fig. 5);
the image-transmission circuit board being provided with a control unit which includes at least one integrated-circuit component capable of processing said image signals ([0043]);
the rear end of the flexible circuit board being electrically connected to the image-transmission circuit board (Fig. 8, 13 and 111 are connected by 118; [0044]);
the image signals generated by the at least one image sensor being transmitted to the image-transmission circuit board via the flexible circuit board ([0033]);
the at least one integrated-circuit component included in the control unit being able to convert the image signals into digital signals ([0043]) that can be processed by a computer; and
a cable module (a cable (not labeled); see Fig. 1), connected to the handle (the cable (not labeled) is connected to 12; see Fig. 1).
Fu fails to explicitly disclose wherein the cable module including a quick-coupling connector and a circuit board connector electrically connected to the quick-coupling connector; the quick-coupling connector being able to connect with an external device; the circuit board connector being electrically connected to the image-transmission circuit board, so that the digital signal converted by the control unit can be transmitted to the external device via the quick-coupling connector of the cable module, in addition, the external device can also provide power to the image-transmission circuit board via the cable module.
However, Swisher teaches a disposable integrated endoscope (Fig. 1, 10; [0049]) comprising:
an image capturing module (Fig. 1, 18; [0050]) for capturing images ([0050]);
said image capturing module further comprising:
a hollow outer tube (Fig. 1, 50; [0061]);
at least one image sensor (Fig. 5, 84; [0064]), located in the outer tube (see Fig. 9);
said image sensor being able to capture images of an object ([0050]) and generate image signals accordingly ([0053]);
a flexible circuit board (Fig. 2, 60; [0061]) having a front end (Fig. 5, 82; [0064]) and a rear end (Fig. 14, 202; [0072]);
a handle (Fig. 1, a proximal portion comprising 12 and 22; [0050]), connected to the outer tube of the image capturing module ([0050]);
said handle having an inner compartment (an inner compartment of 22; see Fig. 4A);
an image-transmission circuit board (Fig. 4A, 230; [0084]), located within the inner compartment of the handle (see Fig. 4A);
the image-transmission circuit board being provided with a control unit which includes at least one integrated-circuit component (Fig. 4A, 243; [0085]) capable of processing said image signals ([0085]);
the rear end of the flexible circuit board being electrically connected to the image-transmission circuit board (Figs. 2 & 11, 202 is connected to 22 via 24; [0053] & [0072]);
the image signals generated by the at least one image sensor being transmitted to the image-transmission circuit board via the flexible circuit board ([0053]);
the at least one integrated-circuit component included in the control unit being able to convert the image signals into digital signals ([0085]) that can be processed by a computer; and
a cable module (Fig. 3, 242; [0050]), connected to the handle ([0087]);
the cable module including a quick-coupling connector (Fig. 3, 246; [0087]) and a circuit board connector (Fig. 3, 244; [0087]) electrically connected to the quick-coupling connector ([0087]);
the quick-coupling connector being able to connect with an external device (Fig. 3, 246 is configured to connect with 23; [0023]);
the circuit board connector being electrically connected to the image-transmission circuit board (Figs. 3 & 4A, 244 is connected to 230 via 232; [0087]).
The advantage of the quick-coupling cable module is to removably couple the handle to an external device (Swisher; [0085]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the cable as disclosed by Fu, to be the quick-coupling cable taught by Swisher, to removably couple the handle to an external device (Swisher; [0085]).
Allowable Subject Matter
Claims 2-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding Claim 2, Chen, as previously modified by Swisher, discloses the disposable integrated endoscope of Claim 1. Chen further discloses wherein the disposable integrated endoscope further comprises:
a chip carrier (Fig. 4, 321a-c; [0033]), located in the outer tube and adjacent to the front end opening (see Fig. 4);
said chip carrier having a carrying surface (Fig. 4, front surfaces of 321a-c; [0033]) perpendicular to the first direction (see Fig. 4) and a rear surface opposite to the carrying surface (rear surfaces of 321a-c);
a circuit layout being provided on the chip carrier (Fig. 4, rear surfaces of 321a-c; [0033]);
the at least one image sensor being disposed on the carrying surface (Fig. 4, 312 is disposed on the front surface of 321b; [0033]) and electrically connected to the circuit layout of the chip carrier ([0033]);
a front cover (Fig. 2, 50; [0034]), covering the carrying surface of the chip carrier (see Fig. 4);
said front cover being respectively provided with an opening at positions corresponding to the at least one image sensor (Fig. 2, 51; [0034]) and the at least one light-supplying component (Fig. 2, 52; [0034]), such that a light-sensing surface of the image sensor and a light-emitting surface of the light-supplying component can be respectively plugged into the corresponding openings and exposed to a front surface of the front cover ([0034]);
the front cover being plugged and fixed at the front end opening of the outer tube (Fig. 2, 53 of 50 is attached to 12 of 10; [0035]), such that the chip carrier together with the at least one image sensor and the at least one light-supplying component thereon can be fixed to the front end opening of the outer tube by means of the front cover ([0034] & [0035]);
the flexible circuit board being electrically connected to the circuit layout of the chip carrier ([0033]);
a heat-pipe stand (Fig. 2, 20; [0018]), capping on a front end of the heat-pipe (see Fig. 4);
an outer diameter of the heat-pipe stand being approximately equal to or slightly smaller than an inner diameter of the outer tube (see Fig. 4);
the heat-pipe stand positioning and supporting the front end of the heat-pipe at a location close to the front end opening of the outer tube (see Fig. 4);
the heat-pipe stand having a front end surface (Fig. 4, 21; [0021]); and
a thermal tape (Fig. 4, 70 where 70 is a conductive sheet; [0027]) being provided on the front end surface of the heat-pipe stand ([0027]);
said thermal tape being attached and sandwiched between the front end surface of the heat-pipe stand and the rear side surface of the chip carrier ([0027]), such that a heat generated by the at least one image sensor can be quickly and effectively dissipated to the heat-pipe stand and the heat-pipe via the chip carrier and the thermal tape ([0027]).
Chen, as previously modified by Swisher, fails to explicitly disclose a protective glass, covering the front surface of the front cover and corresponding to the light-sensing surface of the image sensor; and a first connector, furnished at the rear end of the flexible circuit board away from the chip carrier; the first connector being connected with a connector socket of the image-transmission circuit board.
Regarding Claim 2, in the alternative, Fu, as previously modified by Swisher, discloses the disposable integrated endoscope of Claim 1. Fu further discloses a chip carrier (Fig. 2, 115; [0038]), located in the outer tube and adjacent to the front end opening (see Fig. 2);
said chip carrier having a carrying surface perpendicular to the first direction (see Fig. 2) and a rear surface opposite to the carrying surface (see Fig. 2);
a circuit layout being provided on the chip carrier (see Fig. 2);
the at least one image sensor being disposed on the carrying surface and electrically connected to the circuit layout of the chip carrier ([0039]);
a heat-pipe stand (Fig. 2, 140; [0039]), capping on a front end of the heat-pipe ([0039]);
an outer diameter of the heat-pipe stand being approximately equal to or slightly smaller than an inner diameter of the outer tube (see Fig. 2);
the heat-pipe stand positioning and supporting the front end of the heat-pipe at a location close to the front end opening of the outer tube (see Fig. 2);
the heat-pipe stand having a front end surface (Fig. 2, 142; [0040]); and
a first connector (Fig. 8, 118; [0044]), furnished at the rear end of the flexible circuit board away from the chip carrier ([0044]f).
Chen, as previously modified by Swisher, fails to explicitly disclose a front cover, covering the carrying surface of the chip carrier; said front cover being respectively provided with an opening at positions corresponding to the at least one image sensor and the at least one light-supplying component, such that a light-sensing surface of the image sensor and a light-emitting surface of the light-supplying component can be respectively plugged into the corresponding openings and exposed to a front surface of the front cover; the front cover being plugged and fixed at the front end opening of the outer tube, such that the chip carrier together with the at least one image sensor and the at least one light-supplying component thereon can be fixed to the front end opening of the outer tube by means of the front cover; the flexible circuit board being electrically connected to the circuit layout of the chip carrier; a protective glass, covering the front surface of the front cover and corresponding to the light-sensing surface of the image sensor; a thermal tape being provided on the front end surface of the heat-pipe stand; said thermal tape being attached and sandwiched between the front end surface of the heat-pipe stand and the rear side surface of the chip carrier, such that a heat generated by the at least one image sensor can be quickly and effectively dissipated to the heat-pipe stand and the heat-pipe via the chip carrier and the thermal tape; and the first connector being connected with a connector socket of the image-transmission circuit board.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2021/0220014; US 2020/0405140; US 2020/0375437; US 2019/0320879; US 2019/0056583; US 2015/0250572; US 2013/0344456; US 2013/0137925; US 2011/0306834; US 2008/0200758; US 2008/0158349; US 2008/0151046.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN FLOYD LONDON whose telephone number is (571)272-4478. The examiner can normally be reached Monday - Friday: 10:00 am ET - 6:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on (571)270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN FLOYD LONDON/Examiner, Art Unit 3795                                                                                                                                                                                                        

/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795